Citation Nr: 1752198	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for a right knee condition prior to July 27, 2009, and a rating in excess of 10 percent from July 27, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U. S. Army from May 1975 to May 1978.

This matter comes on appeal from the Board of Veterans' Appeals (Board) from a July 1978 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).  The Veteran filed a notice of disagreement with the July 1978 rating decision in September 1978, seeking a compensable rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.     38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Here, in the latest VA examination, it was shown that the Veteran did not have any meniscal conditions related to the right knee.  See April 2012 C&P Examination.  However, medical evidence generated two months later in June 2012 revealed that the Veteran's right knee condition worsened.  Specifically, in a June 2012 medical record, it was noted that the Veteran had a right knee meniscus tear that required surgery.  However, the extent of the condition was not explained.  Moreover, knee pain was noted at full extension.  Draer and McMurray test were positive and crepitance was shown.  Likewise, a June 2012 private medical record revealed that the Veteran's right knee had a significant menisco capsular separation and likely small lateral meniscal tears.  There is an apparent small medial knee chondral tear or contusion with a small joint effusion and small popliteal synovial diverticulum.  This pathology is in excess of what was observed at the time of the April 2012 VA examination and suggests that the Veteran's knee disorder had increased in symptomology since that examination.  The Board notes that the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in the disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, on remand, the Veteran should be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatments records and associate with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Afford the Veteran a VA examination to determine the current severity of his right knee disability.  The examiner should identify and completely describe all current symptomatology.  The examiner should also note any evidence of locking, pain, and effusion, as well as range of motion.  The Board is particularly interested in whether the Veteran experiences meniscal problems as a result of his service connected knee disability.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  The Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit on appeal remains denied, the originating agency should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.
The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




